                                           54 Filed 12/14/20
            Case 1:20-cv-03274-VM Document 58       12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

KDH CONSULTING GROUP LLC,
                Plaintiff,
                                                                     1:20 Civ. 03274 (VM)
          – against –
                                           MOTION TO RECOVER COSTS
ITERATIVE CAPITAL MANAGEMENT L.P., et al., AND DAMAGES FROM THE TRO
                 Defendants.               SECURITY POSTED BY PLAINTIFF

----------------------------------------------------------------X

        Defendants Iterative Capital Management L.P., Iterative Capital GP, LLC, Iterative OTC,

LLC, Iterative Mining, LLC, Brandon Buchanan, and Christopher Dannen, through undersigned

counsel and pursuant to this Court’s Decision and Order, Dkt. 53, and Federal Rule of Civil

Procedure 65, respectfully request that the Court grant their Motion for Costs, awarding

Defendants their costs and damages incurred as a result of the temporary restraining order

wrongfully issued on April 27, 2020, Dkt. 9, up to the amount of the security posted by Plaintiff

KDH Consulting Group LLC. The arguments in support of this Motion are presented in the

attached Memorandum in Support, and are incorporated herein.

Dated: December 11, 2020

                                                             Respectfully submitted,

                                                             s/ Robert J. Boller
                                                             Robert J. Boller
                                                             Lawrence Gerschwer
                                                             BARNES & THORNBURG LLP
                                                             445 Park Ave., Suite 700
                                                             New York, NY 10022-8634
                                                             Phone: 646-746-2020
                                                             Fax: 212-872-1002
                                                             Email: rboller@btlaw.com
                                                                    Lawrence.Gerschwer@btlaw.com
                                        54 Filed 12/14/20
         Case 1:20-cv-03274-VM Document 58       12/11/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 11, 2020, I served a copy of the foregoing upon the

below via the Court’s CM/ECF system.


      Rika Khurdayan
      Khurdayan PLLC
      60 Broad Street, 24th Floor
      New York, NY 10004
      rika@kstechlaw.com

      Counsel for Plaintiff

                                                s/ Robert J. Boller
                                                Robert J. Boller
